Citation Nr: 9908658	
Decision Date: 03/30/99    Archive Date: 04/06/99

DOCKET NO.  96-47 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a fungus infection 
of the feet. 

3.  Entitlement to service connection for nicotine addiction. 

4.  Entitlement to service connection for nasal problems 
(including emphysema, asthma, and sinusitis) as due to either 
in-service tobacco use or as secondary to nicotine addiction 
(including whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for nasal problems, including sinusitis, as due to 
in-service tobacco use). 

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
jungle rot of the left leg. 

6.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.  

7.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of hepatitis A. 

8.  Entitlement to a rating in excess of 50 percent for 
service-connected post-traumatic stress disorder (PTSD). 

9.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Jeffrey Parker, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to June 
1969. 

This appeal to the Board of Veterans' Appeals (Board) arose 
from rating decisions in April 1994, February 1996, September 
1996, March 1997, June 1997, and July 1998, by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Des Moines, 
Iowa. 

By rating decision dated in June 1997, service connection was 
denied for residuals of a head injury.  The veteran was 
notified of this decision, and in July 1997 indicated that he 
agreed with the rating decision.  Therefore, the issue of 
entitlement to service connection for residuals of a head 
injury is not currently on appeal to the Board. 


FINDINGS OF FACT

1.  There is no competent medical evidence of record to 
demonstrate a nexus between the veteran's recently reported 
tinnitus and service, including acoustic trauma during 
service. 

2.  There is no competent medical evidence of record to 
demonstrate a nexus between the veteran's fungus infection of 
the feet and service, including tinea pedis during service. 

3.  There is no competent medical evidence of record to 
demonstrate a nexus between the veteran's nicotine dependence 
and service, including reported tobacco use in service. 

4.  In an April 1994 decision, the RO denied entitlement to 
service connection for nasal problems and shortness of 
breath; the veteran was notified and did not enter notice of 
disagreement with this decision within one year. 

5.  Evidence added to the record since the April 1994 RO 
decision is of sufficient significance that it must be 
considered in order to fairly decide the merits of the 
veteran's claim of entitlement to service connection for 
nasal problems (including sinusitis).

6.  There is no competent medical evidence of record to 
demonstrate a nexus between the veteran's nasal problems 
(emphysema, asthma, and sinusitis) and service, including 
reported tobacco use in service, or that these are secondary 
to the veteran's non-service-connected nicotine dependence. 

7.  In a February 1995 decision, the RO denied a claim by the 
veteran for entitlement to service connection for jungle rot 
of the left leg; the veteran was notified and did not enter 
notice of disagreement with this decision within one year. 

8.  Evidence added to the record since the February 1995 RO 
decision is not of sufficient significance that it must be 
considered in order to fairly decide the merits of the 
veteran's claim. 

9.  In a September 1985 decision, the Board denied a claim by 
the veteran for entitlement to service connection for 
bilateral hearing loss. 

10.  Evidence added to the record since the September 1985 
Board decision is not of sufficient significance that it must 
be considered in order to fairly decide the merits of the 
veteran's claim for service connection for bilateral hearing 
loss. 

11.  In a September 1985 decision, the Board denied a claim 
by the veteran for entitlement to service connection for 
residuals of hepatitis A. 

12.  Evidence added to the record since the September 1985 
Board decision is not of sufficient significance that it must 
be considered in order to fairly decide the merits of the 
veteran's claim for service connection for residuals of 
hepatitis A. 

13.  From June 1995 to August 26, 1996, the veteran's PTSD 
was productive of not more than definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people; manifested by objective symptoms 
of subdued mood and mildly restricted affect, and reported 
symptomatology of regular nightmares, recurrent intrusive 
recollections, sleep disturbance, temper outbursts, 
difficulty concentrating, hypervigilance, and startle 
response, productive of not more than definite industrial 
impairment.  

14.  From November 7, 1996, the veteran's PTSD has been 
primarily manifested by mildly restricted affect, depression, 
anxiety, disturbances of motivation and mood of poor anger 
control and irritability, difficulty in establishing and 
maintaining effective work and social relationships, with 
reports of nightmares nightly, exaggerated startle response, 
survivor's guilt, intrusive recollections, rare flashbacks, 
sleep disturbance, and hypervigilance; during this period, 
the veteran's PTSD was productive of not more than 
considerable industrial impairment. 

15. The veteran's service-connected disability consists of 
PTSD, currently rated as 50 percent disabling; his non-
service-connected disorders include a personality disorder of 
cluster B personality traits, including narcissistic and 
histrionic traits. 

16.  The veteran's military occupational specialty was field 
artillery during 3 years of active duty service, and he 
worked after service in 17 jobs in 27 years, including 
working for a railroad for 7 years and driving a truck with 
various trucking and transportation companies, and has not 
worked since 1996.

17.  The veteran's service-connected disability of PTSD is 
not of sufficient severity as to preclude him from engaging 
in all types of substantially gainful employment consistent 
with his education and occupational background.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for tinnitus is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The veteran's claim of entitlement to service connection 
for a fungus infection of the feet is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

3.  The veteran's claim of entitlement to service connection 
for nicotine addiction is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

4.  The April 1994 RO decision, denying entitlement to 
service connection for nasal problems and shortness of 
breath, is final.  38 U.S.C.A. § 7105 (West 1991).

5.  Evidence received since the April 1994 rating decision is 
new and material, and the veteran's claim for service 
connection for nasal problems (including sinusitis) is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§§ 3.156, 20.302, 20.1103 (1998). 

6.  The veteran's claim of entitlement to service connection 
for nasal problems (emphysema, asthma, and sinusitis) 
secondary to nicotine addiction is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

7.  The February 1995 RO decision, denying entitlement to 
service connection for jungle rot of the left leg, is final.  
38 U.S.C.A. § 7105 (West 1991). 

8.  Evidence received since the February 1995 rating decision 
is not new and material, and the veteran's claim for service 
connection for jungle rot of the left leg is not reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.156, 
20.302, 20.1103 (1998). 

9.  The September 1985 decision of the Board, denying 
entitlement to service connection for bilateral hearing loss, 
is final.  38 U.S.C.A. § 7104 (West 1991). 

10.  Evidence received since the Board's decision in 
September 1985 is not new and material, and the veteran's 
claim of entitlement to service connection for bilateral 
hearing loss has not been reopened.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (1998).

11. The September 1985 decision of the Board, denying 
entitlement to service connection for residuals of hepatitis 
A, is final.  38 U.S.C.A. § 7104 (West 1991). 

12.  Evidence received since the Board's decision in 
September 1985 is not new and material, and the veteran's 
claim of entitlement to service connection for residuals of 
hepatitis A has not been reopened.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (1998).

13.  The schedular criteria for a rating in excess of 30 
percent for PTSD, for the period from June 1995 to August 26, 
1996, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.7, 4.132, Diagnostic Code 9411 (1996).

14.  The schedular criteria for a rating in excess of 50 
percent for PTSD, for the period from November 1, 1996, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.130, Diagnostic Code 9411 (1998); 38 C.F.R. 
§§ 4.7, 4.132, Diagnostic Code 9411 (1996).

15.  The criteria for a total rating based on individual 
unemployability due to the veteran's service-connected 
disabilities have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) (1998).  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(1998).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998). 

Before the Board may address the merits of a veteran's claim, 
however, it must first be established that the claim is well 
grounded.  In this regard, a person who submits a claim for 
VA benefits shall have "the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded."  38 U.S.C.A. 
§ 5107(a) (West 1991); Robinette v. Brown, 8 Vet. App. 69, 73 
(1995).  A well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of § [5107]."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  In the absence of 
evidence of a well-grounded claim, there is no duty to assist 
the claimant in developing the facts pertinent to his claim, 
and the claim must fail.  See Grivois v. Brown, 6 Vet. App. 
136, 140 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate "medical evidence of a 
current disability; medical evidence, or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus or link between the claimed in-service disease or 
injury and the present disease or injury."  Savage v. Gober, 
10 Vet. App. 488, 493 (1997); see Epps v. Gober, 126 F.3d 
1464, 1468 (1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995); see also Grottveit, 5 Vet. App. at 93.  

Alternatively, a claim may be well grounded based on 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b) (1998)  The 
United States Court of Appeals for Veterans Claims (Court) 
(prior to March 1, 1999 known as the United States Court of 
Veterans Appeals) has held that the chronicity provision 
applies where there is evidence, regardless of its date, 
which shows that a veteran had a chronic condition either in 
service or during an applicable presumption period and that 
the veteran still has such a condition.  Savage at 497-98.  
That evidence must be medical, unless it relates to a 
condition that the Court has indicated may be attested to by 
lay observation.  Id.  If the chronicity provision does not 
apply, a claim may still be well grounded on the basis of 
38 C.F.R. § 3.303(b) "if the condition is observed during 
service or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology."  Id at 498.  
A. Tinnitus

Service medical records do not show any complaints, findings, 
or diagnosis of tinnitus during service.  At a VA examination 
in April 1984, the veteran denied tinnitus.  In 1983, the 
veteran filed a claim for compensation for other conditions, 
but did not claim that he had tinnitus.  At a VA examination 
in July 1995, the veteran again denied tinnitus.  In April 
1996, he claimed service connection for tinnitus.  At a 
personal hearing in April 1996, in response to his 
representative's question as to whether he had tinnitus or 
ringing in his ears, he responded yes, and also testified 
that he was exposed to gunfire in service.  In February 1997, 
the veteran reported that he experienced tinnitus.  However, 
at a previous VA examination in August 1996, and at a 
subsequent VA examination in April 1997, he specifically 
denied tinnitus.  In December 1997, the veteran wrote that he 
had tinnitus, or ringing in the ears, all the time, and that 
the VA doctors had never asked him about tinnitus.  He also 
indicated that until recently he did not even know what 
tinnitus was.  A PTSD examination in May 1998 resulted in the 
diagnosis of tinnitus, based on the report of the veteran.  
During an October 1998 hearing at Des Moines before the 
undersigned member of the Board, the veteran testified that 
he was exposed to the noise of gunfire in service, and that 
he currently has a constant and irritating ringing in his 
ears. 

Whether the veteran currently has tinnitus is unclear.  
Although the most recent examination in May 1998 resulted in 
the diagnosis of tinnitus, this was based on the report of 
the veteran.  The Board notes the veteran's explanation that 
the VA doctors did not accurately record his complaints, 
including his recent reports of tinnitus.  However, even 
assuming the credibility of the veteran's statement (solely 
for the purpose of determining whether he has submitted a 
well-grounded claim) that he reported to the VA examiners in 
1996 and 1997 that he had tinnitus, a well-grounded claim 
also requires medical evidence, such as an opinion to 
establish a relationship between tinnitus and the veteran's 
service.  

Assuming without deciding that the veteran currently has 
tinnitus, there is still no competent medical evidence of 
record to demonstrate a nexus between the veteran's current 
tinnitus and service, including acoustic trauma during 
service.  The evidence of record reflects no complaints, 
diagnosis, or treatment of tinnitus following service 
separation until the veteran filed an application for 
compensation for tinnitus in 1996, almost 27 years after 
service separation, and no competent medical evidence has 
related the veteran's current complaints of tinnitus to his 
active service, including reported exposure to acoustic 
trauma in service. 

The veteran is not competent to offer the required medical 
nexus opinion in this case.  A lay person is competent to 
describe symptoms, but is not competent to offer evidence 
which requires medical knowledge, such as diagnosis or a 
determination of etiology.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992); Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  If the only evidence on a medical issue is the 
testimony of a lay person, the claimant does not meet the 
burden imposed by 38 U.S.C. section 5107(a) and does not have 
a well-grounded claim.  See Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  Unsupported by medical evidence, a claimant's 
personal belief, however sincere, cannot form the basis of a 
well-grounded claim.  Moray v. Brown, 5 Vet. App. 211, 214 
(1993).  For these reasons, the veteran's claim of 
entitlement to service connection for tinnitus is not well 
grounded.  38 U.S.C.A. § 5107(a).  

B. Fungus Infection of the Feet

Service medical records show that the veteran was treated for 
tinea pedis of the left foot on one occasion in December 
1966.  Service medical records are otherwise negative for a 
fungus infection of the feet, and no fungus infection of the 
feet was complained of or noted at the service separation 
examination in May 1969.  

At a VA Agent Orange examination in 1984, no skin disorder of 
the feet was noted.  A treatment note reflects that in August 
1987 the veteran complained of a rash on the right ankle of 
one months' duration.  In July 1988, a rash on the right 
ankle was diagnosed as allergic dermatitis.  In September 
1994, a rash on the left ankle was diagnosed was hypertrophic 
lichen planus.  At that time, the veteran reported that this 
condition had existed since Vietnam.  In June 1995, the 
veteran requested service connection for a fungus infection 
of both feet.  In August 1995, the veteran was diagnosed with 
onychomycosis of the left great toenail. 

Significantly, there is no competent medical evidence of 
record to demonstrate a link between the veteran's current or 
recent fungal infection of the feet and service, including 
tinea pedis in December 1966 during service.  The evidence of 
record reflects no complaints, diagnosis, or treatment of 
tinnitus following service separation until 1987, some 18 
years after service separation, and no competent medical 
evidence has related the veteran's currently diagnosed fungal 
infection of the feet, or any skin disorder of the feet, to 
his active service, including the episode of tinea pedis in 
service.  

Similarly, although the veteran has presented a history of 
having had a fungal infection of the feet since service, he 
has presented no competent medical evidence of a nexus 
between any current skin or fungal infection disorder of the 
feet and this reported history of continuous post-service 
symptomatology.  See Savage at 498.  The veteran is competent 
to report symptomatology he experienced at any time, but he 
is not competent to offer the required medical nexus opinion 
in this case.  See Espiritu, 2 Vet. App. at 494-95; 
Grottveit, 5 Vet. App. at 93.  For these reasons, the 
veteran's claim of entitlement to service connection for 
fungal infection of the feet is not well grounded.  
38 U.S.C.A. § 5107(a).

C. Nicotine Addiction

The veteran contends that he developed nicotine addiction as 
a result of his in-service cigarette smoking.  He indicates 
that he did not smoke prior to service, but that he began to 
smoke at age 16, which he believes was during his active duty 
service because cigarettes were given as part of his rations 
and he was influenced by peer pressure.  

A VA compensation examination in April 1997 resulted in the 
diagnosis of tobacco dependence and abuse.  At that 
examination, the veteran reported that he had stopped using 
tobacco about a year earlier and his breathing had improved 
considerably.  

During a personal hearing in April 1996, the veteran 
testified that he had hay fever prior to service, that in 
service he had sinus problems and difficulty breathing, that 
he continued to experience his "hay fever," but did not 
know the difference between sinusitis and hay fever, and that 
after service in 1973 he was treated with a shot.  In his 
October 1998 hearing before the undersigned member of the 
Board, the veteran testified that he was supplied with 
cigarettes during service, and started smoking when he went 
into service, and did not smoke prior to service.  He also 
testified that he had "hay fever" as a child. 

In a May 1997 VA General Counsel Opinion, VAOPGCPREC 19-97, 
it was noted that in a May 5, 1997, memorandum, the VA Under 
Secretary for Health, relying upon the criteria set forth in 
VAOPGCPREC 67-90 (O.G.C. Prec. 67-90), stated that nicotine 
dependence may be considered a disease for VA compensation 
purposes.  The General Counsel made the following statement: 
assuming the conclusion of the Under Secretary for Health 
that nicotine dependence may be considered a disease for 
compensation purposes is adopted by adjudicators, secondary 
service connection may be established, under the terms of 38 
C.F.R. § 3.310(a), only if a veteran's nicotine dependence 
arose in service and the resulting tobacco use may be 
considered the proximate cause of the disability or death 
which is the basis of the claim. VAOPGCPREC 19-97 (May 1997).  
Nicotine dependence is recognized as a psychiatric disability 
in Diagnostic Criteria from DSM-IV (1994) and the question of 
whether a veteran acquired a dependence on nicotine during 
service is a medical issue.  See VAOPGCPREC 19-97.  

Even though the veteran has been diagnosed as having tobacco 
dependence and leaving aside the fact that he no longer 
smokes (the record suggests that the veteran may have smoked 
for a number of years, from about 1966 to 1995), no competent 
medical authority has indicated that the veteran has nicotine 
dependence which is related to smoking in service.  In any 
event, there is no medical evidence of record to show that 
any other lung or breathing condition is etiologically 
related to claimed nicotine dependence during service.  This 
is significant because, as previously noted, one of the 
requirements for establishing a well ground claim is 
competent evidence of a nexus between the in-service injury 
or disease and the current disability.  Because there is no 
medical evidence that a lung or breathing disorder is 
etiologically related to the claimed nicotine dependence 
during service, the veteran's claim as to this issue must be 
denied as not well grounded.  38 U.S.C.A. § 5107(a). 

D. "Nasal Problems" Due to In-service Tobacco Use 
or as Secondary to Nicotine Addiction

The veteran contends that he developed "nasal problems" as 
a result of his in-service cigarette smoking.  These "nasal 
problems" include emphysema, asthma, and sinusitis.  In the 
alternative, he contends that he developed the "nasal 
problems" as a result of his addiction to nicotine.  Service 
medical records do not show complaints, findings, or 
diagnosis for nasal problems or shortness of breath.  A VA 
examination report dated in February 1984 reflects that the 
veteran's nose, sinuses, mouth, and throat were evaluated as 
normal.  A VA examination report dated in April 1984 reflects 
no complaints of nasal problems or sinus problems.  

VA outpatient treatment records reflect that in March 1995 
the veteran reported a five-year history of shortness of 
breath, worse and with cough during the previous two months.  
He reported that he was a smoker.  The diagnosis was chronic 
obstructive pulmonary disease (COPD) with asthmatic 
component.  On a VA compensation examination in August 1995, 
the veteran reported that in the past he had smoked about two 
to three packs of cigarettes per day, but now smoked about 1/2 
pack per day, and complained of chronic drainage from his 
nose.  The relevant diagnoses were mild allergic 
sinusitis/rhinitis; known history of mild chronic obstructive 
pulmonary disease with bronchospastic or asthmatic component; 
and history of tobacco dependence and abuse. 

In March 1996, the veteran underwent a septoturbinoplasty.  
During a VA compensation examination in April 1997, the 
veteran said that obstruction of his nasal passage had been 
partially corrected by septoplasty procedure, and that he had 
an occasional nasal discharge.  Examination revealed that the 
septoturbinoplasty procedure had been effective and the 
veteran's airways were adequate, with no apparent discharge 
and no tenderness over the sinuses.  The relevant diagnosis 
was minimal mixed type asthma, with no functional impairment 
or limitation noted; tobacco dependence and abuse, though 
nonusing; mild chronic sinusitis, with no impairment; and 
mild chronic sinusitis, with no impairment. 

During his October 1998 hearing at Des Moines, the veteran 
testified that he was supplied with cigarettes during 
service, and started smoking when he went into service, and 
did not smoke prior to service.  The medical evidence, 
however, does not link the veteran's "nasal problems," 
including emphysema, asthma, and sinusitis, to his service or 
any incident therein, including smoking during service.  
Although the veteran attributes his current "nasal 
problems," including emphysema, asthma, and sinusitis, to a 
nicotine dependence he claims was acquired during his active 
duty service, there is no credible (medical) evidence that he 
had a nicotine dependence at that time or that his current 
breathing or lung disorders are a result of any in-service 
cigarette smoking or nicotine dependence.  Accordingly, the 
claim for service connection for nasal problems, including 
emphysema, asthma, and sinusitis, is not well grounded.

The Board has also considered the applicability of 38 C.F.R. 
§ 3.303(b) as to whether these claims are well grounded.  
Savage, supra.  Although  the veteran may be competent to 
indicate the extent of his use of tobacco during service, he 
is not competent to link that use with a specific disability 
and thus link a current disability to service with lay 
evidence of continuity of symptoms or chronicity.

II. New and Material Evidence to Reopen Prior Final Claims

Where there is a prior unappealed rating decision, the claim 
may not be reopened and allowed, and a claim based on the same 
factual basis may not be considered, unless new and material 
evidence is presented.  38 U.S.C.A. § 7105(c) (West 1991).  
When a veteran seeks to reopen a final decision based on new 
and material evidence, a three-step analysis must be applied.  
The first step is to determine whether new and material 
evidence has been received under 38 C.F.R. § 3.156(a).  
Secondly, if new and material evidence has been presented, 
then immediately upon reopening the veteran's claim, the VA 
must determine whether the claim is well grounded under 38 
U.S.C.A. § 5107(a).  In making this determination, all of the 
evidence of record is to be considered and presumed to be 
credible.  Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).  
Third, if the claim is found to be well grounded, then the 
merits of the claim may be evaluated after ensuring that the 
duty to assist under 38 U.S.C.A. § 5107(a) has been met.  
Elkins v. West, No. 97-1534 (U.S. Vet. App. February 17, 
1999); Winters v. West, No. 97-2180 (U.S. Vet. App. February 
17, 1999); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); See 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) (the 
evidence must merely "contribute to a more complete picture 
of the circumstances surrounding the origin of the veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its rating decision").  Further, 
when determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

A. Nasal Problems (including Sinusitis)

In April 1994, the veteran claimed that he had "nasal 
problems" and shortness of breath which were related to 
Agent Orange exposure during service.  An April 1994 rating 
decision denied service connection for a nasal condition, 
including sinusitis, finding that these conditions were not 
related to Agent Orange, or otherwise related to service on a 
direct service connection basis.  The April 1994 rating 
decision became final when the veteran did not file a notice 
of disagreement within one year of the date that he was 
notified of the unfavorable determination.  38 U.S.C.A. 
§ 7105(b),(c) (West 1991); 38 C.F.R. §§ 20.302, 20.1103 
(1998).  

In a February 1996 rating decision, the RO recharacterized 
the issue as whether new and material evidence had been 
presented to reopen the claim for service connection for 
"sinusitis" (previously "nasal problems"), and found that 
new and material evidence had not been presented to reopen 
the prior final denial.  In February 1996, the veteran 
entered notice of disagreement with this decision; a 
statement of the case was entered in March 1996; and the 
veteran effectively entered a substantive appeal in the form 
of personal hearing testimony.  The Board has a legal duty to 
address the "new and material evidence" requirement 
regardless of the actions of the RO.  If the Board finds that 
no new and material evidence has been submitted, it is bound 
by statutory mandate not to consider the merits of the case.  
Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd 83 F.3d 1380 
(Fed. Cir. 1996); see also McGinnis v. Brown, 4 Vet. App. 
239, 244 (1993).  Consequently, notwithstanding that the 
issue of whether new and material evidence had been submitted 
to reopen this claim for service connection for nasal 
problems, including sinusitis, was not certified for appeal, 
the Board concludes that the appeal was perfected.  

In this case, since there is a prior unappealed rating 
decision, the claim may not be reopened and allowed unless 
new and material evidence is presented.  38 U.S.C.A. § 7105; 
38 C.F.R. § 3.156(a).  The evidence which was of record at 
the time of the April 1994 RO decision included service 
medical records and VA examination reports, including reports 
of the VA examinations in February 1984 and April 1984 
reflecting no complaints of nasal problems or sinus problems.  

The evidence added to the record since the time of the April 
1994 RO rating decision includes VA treatment records and 
personal hearing testimony as previously set forth in Part I 
D of this decision in connection with the discussion of the 
claim as it related to in-service tobacco use and nicotine 
addiction.  VA outpatient treatment records reflect that in 
March 1995 the veteran reported a five-year history of 
shortness of breath, worse and with cough during the previous 
two months.  He reported that he was a smoker.  The diagnosis 
was chronic obstructive pulmonary disease (COPD) with 
asthmatic component. 

Of particular significance are medical diagnoses which 
include allergic sinusitis/rhinitis as reported on the August 
1995 VA compensation examination, the septoturbinoplasty in 
March 1996, and the VA compensation examination in April 1997 
which confirmed the diagnosis of mild chronic sinusitis.  The 
evidence presented since the April 1994 rating decision, when 
considered in light of all of the evidence of record, bears 
directly and substantially upon the issue at hand, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim, and thus is new and material.  
38 C.F.R. § 3.156(a).  Accordingly, the veteran's claim for 
service connection for nasal problems, including sinusitis, 
on a direct service connection basis, is reopened.  38 
U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).  

Having found new and material evidence to reopen the 
veteran's claim for service connection for nasal problems, 
including sinusitis, the Board must proceed with a 
determination whether the veteran's claim is well grounded.  
This analysis has been set forth in Part I D this decision 
addressing the claim for nasal problems (including emphysema, 
asthma, and sinusitis).  

B. Jungle Rot of the Left Leg

In this case, an April 1994 rating decision denied service 
connection for jungle rot of the left leg.  A subsequent 
February 1995 rating decision denied service connection for 
jungle rot of the left leg on the basis that a skin condition 
of the left ankle and left anterior thigh diagnosed as benign 
lichen planus had not been shown to be related to service.  
The February 1995 rating decision became final when the 
veteran did not file a notice of disagreement within one year 
of the date that he was notified of the unfavorable 
determination.  38 U.S.C.A. § 7105(b),(c) (West 1991); 38 
C.F.R. §§ 20.302, 20.1103 (1998).  Because there is a prior 
unappealed rating decision, the claim may not be reopened and 
allowed unless new and material evidence is presented.  
38 U.S.C.A. § 7105; 38 C.F.R. § 3.156(a).

The Board notes that in June 1995 the veteran filed a claim 
for compensation for "fungus infection of both feet."  As 
this is a separate and distinct claim from the issue of 
whether new and material evidence has been presented to 
reopen a prior denial of service connection for "jungle rot 
to the left leg," the June 1995 claim does not constitute a 
notice of disagreement with either the April 1994 or February 
1995 rating decisions denying service connection for jungle 
rot of the left leg.  

In this regard, the Board notes that the RO, in a February 
1996 rating decision, characterized the issue as one of 
whether new and material evidence had been presented to 
reopen a claim for service connection for "fungus 
infection," and included discussion of "jungle rot."  
Notwithstanding the characterization of the issue in the 
February 1996 decision, Board concludes that the issue in 
that decision was not whether new and material evidence had 
been presented to reopen a claim for service connection for 
jungle rot of the left leg because (1) the February 1995 
rating decision was not yet a final decision (it had been 
issued less than one year prior to the February 1996 
decision), and (2) the veteran had not appealed the February 
1995 denial of service connection for jungle rot.  (His June 
1995 application was an original application for service 
connection for fungus infection of the feet.)  The RO 
subsequently combined these two distinct claims, in various 
decisions and supplemental statements of the case, but for 
the reasons discussed they will be analyzed separately in 
this decision by the Board. 

As to the February 1995 RO decision denying entitlement to 
service connection for jungle rot of the left leg; the 
veteran was notified and did not enter notice of disagreement 
with this decision within one year.  Therefore, the February 
1995 RO decision denying entitlement to service connection 
for jungle rot of the left leg became a final decision.  38 
U.S.C.A. § 7105.  Consequently, the evidence that must be 
considered in determining whether there is a basis for 
reopening this claim is that evidence added to the record 
since the February 1995 rating decision.  

The evidence which was of record at the time of the February 
1995 RO rating decision included service medical records, a 
VA Agent Orange examination in 1984, and private treatment 
records.  The service medical records are negative for a skin 
disorder of the left leg.  While the service medical records 
reflect an incident of tinea pedis in 1966, the claim for 
service connection for a fungus condition of the feet is a 
separate claim.  (Generally, VA disability compensation 
regulations provide that the evaluation of the same 
disability under various diagnoses is to be avoided.  
38 C.F.R. § 4.14 (1998).)  Moreover, tinea pedis is 
anatomically distinct from the claimed jungle rot of the left 
leg.  The Agent Orange examination in 1984 reflects no skin 
disorder of the left leg.  Private treatment records document 
a left leg rash in October 1981, a groin rash in August 1987, 
a diagnosis of allergic dermatitis in July 1988, and 
diagnosis of lichen planus in September 1994.

Pertinent evidence added to the record since the February 
1995 rating decision includes duplicate 1994 treatment 
records, VA examination reports, VA treatment records, and 
the veteran's hearing testimony.  The 1994 treatment records 
diagnosing lichen planus were duplicates of evidence 
previously submitted.  A VA examination report dated in 
August 1995 noted a 4-inch by 5-inch patch of nummular eczema 
in the mid-portion of the left lower leg anteriorly, with 
slight raising and some scabbing and crusting with scaling.  
During a personal hearing in April 1996, the veteran 
testified that he had used some over-the-counter medications 
to treat either a fungus infection of the feet or an 
infection of the left leg (it is unclear from the context).  
VA outpatient treatment records reflect an assessment of 
questionable eczema of the left calf in November 1995, and in 
February 1997 the diagnosis was erythema and scaling of the 
left pretibial region.  A VA examination report dated in 
April 1997 noted a patch of dermatitis over the left 
pretibial region, appearing to be eczematoid dermatitis, 
diagnosed as nummular eczema of the left pretibial area.  
During his October 1998 personal hearing before the 
undersigned member of the Board, the veteran testified that 
the rash on his left leg was very light and well managed with 
the medicine.  

The evidence added to the record since the February 1995 
rating decision, except for the duplicate submissions, is 
"new", but not "material" as it is not relevant or 
probative to the underlying issue, i.e., whether the veteran 
has jungle rot of the left leg which is etiologically related 
to service.  The evidence only reflects what was known at the 
time of the February 1995 rating decision--that the veteran 
currently has a skin disorder of the left leg.  The new 
evidence even shows that the veteran's current left leg skin 
disorder is well managed with medication, but does not 
demonstrate that the veteran now has a skin disability of the 
left leg, including jungle rot, which is etiologically 
related to service.  

A lay person is competent to describe symptoms, but is not 
competent to offer evidence which requires medical knowledge, 
such as diagnosis or a determination of etiology.  Espiritu.  
If the only evidence on a medical issue is the testimony of a 
lay person, the claimant does not meet the burden imposed by 
38 U.S.C. section 5107(a) and does not have a well-grounded 
claim.  See Grottveit.  Unsupported by medical evidence, a 
claimant's personal belief, however sincere, cannot form the 
basis of a well-grounded claim.  Moray, 5 Vet. App. at 214.  

After reviewing the evidence presented since the February 
1995 rating decision in light of all of the evidence of 
record, the Board concludes that the additional evidence does 
not bear directly and substantially upon the issue at hand, 
and is not so significant that it must be considered in order 
to fairly decide the merits of the claim, and thus is not new 
and material.  38 C.F.R. § 3.156(a).  Accordingly, the 
veteran's claim for service connection for jungle rot of the 
left leg is not reopened and no further analysis is 
warranted.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a). 

C. Bilateral Hearing Loss

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) (1998).  
For purposes of applying the laws administered by the VA, 
hearing impairment will be considered a disability when the 
thresholds for any of the frequencies at 500, 1000, 2000, 
3000 and 4000 Hertz is 40 decibels or greater; the thresholds 
at three of these frequencies are 26 or greater; or speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (1998).

A Board decision is final when issued.  38 U.S.C.A. §§ 7103, 
7104.  However, 38 U.S.C.A. § 5108 provides, in part, that 
"[i]f new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim."  See Thompson v. Derwinski, 1 Vet. App. 251, 253 
(1991).  In this case, because there is a prior final Board 
decision in September 1985, the claim may not be reopened and 
allowed unless new and material evidence is presented or 
secured.  Consequently, the evidence that must be considered 
in determining whether there is a basis for reopening this 
claim is that evidence added to the record since the 
September 1985 Board decision.  

The evidence which was of record at the time of the prior 
final disallowance of the veteran's claim in September 1985 
included service medical records, a lay statement from the 
veteran's wife dated in 1984, and a 1984 VA examination.  On 
the service entrance examination in June 1966, audiological 
evaluation revealed pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
NT
15
LEFT
15
10
10
NT
15

At the service separation examination in May 1969, 
audiological evaluation recorded pure tone thresholds, in 
decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
NT
20
LEFT
5
5
10
NT
15

At the service separation examination in May 1969, 
audiological evaluation recorded pure tone thresholds, in 
decibels (converted from ISO to ASA units after October 1, 
1967 for comparison purposes), as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
10
5
LEFT
15
10
10
NT
5

A January 1984 statement from the veteran's wife indicates 
that the veteran had trouble with his hearing. 

During a VA compensation examination in February 1984, the 
veteran complained of difficulty hearing, and related that 
during service he had been exposed to the noise of canons 
firing.  Audiological evaluation disclosed the following 
results:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
20
20
LEFT
10
10
5
15
20

The impression was high frequency sensorineural hearing loss, 
greater on the right than the left. 

Evidence which was added to the record since the time of the 
prior final disallowance of the veteran's claim in September 
1985 consists of VA audiological examination reports in July 
1995 and August 1996, and personal hearing testimony.  The 
August 1996 audiological evaluation recorded pure tone 
thresholds, in decibels, as follows:







HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
15
20
LEFT
5
10
10
10
10

Maryland CNC word list speech recognition was 96 percent in 
the right ear and 94 percent in the left ear.

During a personal hearing in April 1996, the veteran 
testified that in service he was exposed to gunfire.  During 
his hearing in October 1998 before the Board, the veteran 
testified that someone who was diagnosing him with hearing 
loss said that his hearing loss was from artillery in 
service; and that his hearing loss was remained about the 
same.  

After reviewing the evidence presented since the September 
1985 rating decision in light of all of the evidence of 
record, the Board concludes that the additional evidence does 
not bear directly and substantially upon the issue at hand, 
and is not so significant that it must be considered in order 
to fairly decide the merits of the claim, and thus is not new 
and material.  38 C.F.R. § 3.156(a).  The veteran's 
recollection of acoustic trauma in service, and his assertion 
that his hearing loss is related thereto, is not "new" as 
it was previously asserted at the time of the September 1985 
decision.  The new evidence reflects only a slight increase 
in the level of hearing loss since 1984.  

The new evidence does not include competent medical evidence 
of current bilateral hearing loss disability.  38 U.S.C.A. 
§ 5107(a); 38 C.F.R. § 3.385 (1998). The evidence of record 
does not demonstrate that the thresholds for any of the 
frequencies at 500, 1000, 2000, 3000 or 4000 Hertz is 
40 decibels or greater, or the thresholds at three of these 
frequencies are 26 or greater, or that speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  Accordingly, the veteran's claim for 
service connection for bilateral hearing loss is not 
reopened.  38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 3.156(a). 

As to the veteran's assertion that he was told (by someone, 
not necessarily a physician) that his hearing loss was 
etiologically related to artillery in service, the Court has 
held that such veteran's account, "filtered as it [is] 
through a layman's sensibilities, of what a doctor 
purportedly said is simply too attenuated and inherently 
unreliable to constitute 'medical' evidence."  Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995).  A competent medical 
opinion to this effect, of course, might serve as a basis to 
reopen the claim.  

D. Hepatitis A

A Board decision is final when issued.  38 U.S.C.A. §§ 7103, 
7104.  In this case, as there is a prior final Board decision 
in September 1985, the claim may not be reopened and allowed 
unless new and material evidence is presented or secured.  
Consequently, the evidence that must be considered in 
determining whether there is a basis for reopening this claim 
is that evidence added to the record since the September 1985 
Board decision.  

The evidence which was of record at the time of the prior 
final disallowance of the veteran's claim in September 1985 
included service medical records, and a 1984 VA examination 
report.  Service medical records show that in April and May 
1967 the veteran was hospitalized for treatment of infectious 
hepatitis.  Treatment notes reflect that the veteran had an 
uneventful recovery.  At the service separation examination 
in May 1969, no residuals of hepatitis were reported.  

During a VA compensation examination in February 1984, 
physical examination of the abdomen revealed no palpable 
masses, enlarged organs, areas of spasm, or tenderness.  A 
history of hepatitis without clinical residuals was 
diagnosed.  

Evidence which was added to the record since the Board's 
September 1985 decision consists of reports of VA 
examinations in August 1995 and April 1997, VA outpatient 
treatment reports from July 1997 to January 1998, and the 
veteran's personal hearing testimony.  In his June 1998 
application, the veteran pointed out that a blood report 
indicated that he had a hepatitis A anti-body.  An August 
1995 VA examination diagnosed that the veteran had a history 
of hepatitis which was currently inactive.  An April 1997 
hepatitis screen was reported as negative.  Outpatient 
treatment records are negative for active hepatitis or 
residuals. 

During his October 1998 hearing before the Board, the veteran 
testified that he had experienced diarrhea since service, and 
that "they" told him he contacted hepatitis A from the 
Saigon River.  

After reviewing the evidence presented since the September 
1985 rating decision in light of all of the evidence of 
record, the Board concludes that the additional evidence does 
not bear directly and substantially upon the issue at hand, 
and is not so significant that it must be considered in order 
to fairly decide the merits of the claim, and thus is not new 
and material.  38 C.F.R. § 3.156(a).  Significantly, the 
evidence does not demonstrate that the veteran currently has 
residuals of hepatitis A or that hepatitis A is active.  A 
laboratory finding reflecting hepatitis A in the past does 
not indicate current disability or current residual 
disability of hepatitis A.  Accordingly, the veteran's claim 
for service connection for residuals of hepatitis A is not 
reopened.  38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 3.156(a). 

III. Rating Service-Connected PTSD

Initially, the Board notes that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, he has presented a claim that is plausible.  The Board is 
also satisfied that all relevant facts have been properly 
developed.  No further assistance to the veteran is required 
to comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a).  Disability evaluations are determined by the 
application of the VA's Schedule for Rating Disabilities, 
which is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998).  

In a claim of disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can 
be assigned for separate periods of time, based on the facts 
found.  Fenderson v. West, No. 96-947 (U.S. Vet. App. Jan. 
20, 1999).

The Board notes that by regulatory amendment effective 
November 7, 1996, substantive changes were made to the 
schedular criteria for evaluating mental disorders, including 
anxiety neurosis and PTSD, as set forth in 38 C.F.R. § 4.125 
to 4.132 (redesignated as 38 C.F.R. §§ 4.125-4.130).  See 61 
Fed. Reg. 52695-52702 (1996).  Where the law or regulations 
change while a case is pending, the version most favorable to 
the claimant applies, absent congressional intent to the 
contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  The RO has evaluated the veteran's claim under both 
the old criteria (for the period June 1995 to August 1996, 
and from November 1, 1996 forward) as well as the revised 
regulations (for the period from November 7, 1996 forward). 

Under the criteria of 38 C.F.R. § 4.132, Diagnostic Code 
9411, in effect through November 6, 1996, a 30 percent 
disability rating encompassed definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people, and where by reason of 
psychoneurotic symptoms, the reliability, flexibility, and 
efficiency levels were so reduced as to result in definite 
industrial impairment.  A 50 percent disability rating 
contemplated considerable impairment in the ability to 
establish or maintain effective or favorable relationships 
with people, and situations where by reason of psychoneurotic 
symptoms, the reliability, flexibility, and efficiency levels 
were so reduced as to result in considerable industrial 
impairment.  A 70 percent rating encompassed severe 
impairment in the ability to establish and maintain effective 
or favorable relationships with people, and psychoneurotic 
symptoms that were of such severity and persistence that 
there was severe impairment in the ability to obtain or 
retain employment.  38 C.F.R. § 4.132.

In Hood v. Brown, 4 Vet.App. 301 (1993), the Court held that 
the term "definite" in 38 C.F.R. § 4.132 was "qualitative" 
in character, whereas the other terms were "quantitative" in 
character, and invited the Board to "construe" the term 
"definite" in a manner that would quantify the degree of 
impairment for purposes of meeting the statutory requirement 
that the Board articulate "reasons or bases" for its 
decision.  38 U.S.C.A. § 7104(d)(1) (West 1991).  In a 
precedent opinion, dated November 9, 1993, the General 
Counsel of the VA concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large." VAOPGCPREC 9-93 (O.G.C. Prec. 9-93); 59 
Fed.Reg. 4752 (1994).  The Board is bound by this 
interpretation of the term "definite."  38 U.S.C.A. 
§ 7104(c).  

Under the revised criteria of Diagnostic Code 9411, effective 
from November 7, 1996, PTSD is to be rated in accordance with 
the General Rating Formula for Mental Disorders.  38 C.F.R. 
§ 4.130 (1998).  Under that formula, a 50 percent rating is 
warranted for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130.  

A 70 percent rating is warranted for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking or mood, due 
to such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.  
Id.

In June 1995 the veteran filed a claim for service connection 
for PTSD.  A rating decision by the RO in February 1996 
granted service connection for PTSD and assigned a 10 percent 
rating.  The veteran entered disagreement with the assigned 
rating.  Subsequently, during the appeal, the RO in August 
1996 awarded a 30 percent rating, effective from June 1995, 
the date of the veteran's claim.  In October 1996, under the 
old criteria, the RO awarded a 50 percent rating for the 
veteran's PTSD, effective from November 1, 1996.  A temporary 
total rating was granted for a period of hospitalization from 
August to October 1996.  Beginning in November 1997, for the 
period beginning November 1, 1996, the RO has rated the 
veteran's PTSD as 50 percent disabling under the old 
criteria, and from November 7, 1996 has rated the veteran's 
PTSD 50 percent disabling under the revised criteria. 

In May 1995, the veteran was diagnosed by VA with PTSD. 

A VA examination report from August 1995 reflects that the 
veteran reported that while he was stationed in Vietnam from 
September 1966 to September 1967 he served as an armored 
personnel driver and ammunition handler, saw a significant 
amount of "action," and witnessed many traumatic events.  
He reported that after service he worked various odd jobs, 
including one job with the railroad for seven years, and 
began driving trucks in 1979, which he continued to the date 
of this examination.  He reported that he enjoyed this 
occupation as he was able to remain solitary most of the time 
and did not have to interact much with people.  

The veteran reported that his first psychiatric contact had 
been four to five earlier.  He complained of regular 
nightmares, recurrent intrusive recollections, emotional 
numbing, and preferred to be isolated and away from people.   
He also reported sleep disturbance, temper outbursts, 
drifting off and not being able to pay attention or 
concentrate, hypervigilance, and startle response when he 
heard loud noises.  The veteran denied symptoms of sustained 
low-mood in the absence of PTSD symptoms, denied psychotic 
symptoms or symptoms consistent with mania, or any other 
psychiatric symptoms.  Objective examination found a subdued 
mood with affect mildly restricted ("a stoic manner"), and 
endorsement of symptoms of PTSD.  The diagnosis was PTSD.  
The examiner added that he suspected that the veteran was 
minimizing his symptoms to some degree.  

During a personal hearing in April 1996, the veteran 
testified that he experienced flashbacks, that he awoke six 
or seven times during the night, that he did not have many 
friends or want to get close to people and did not socialize 
much, but was comfortable at home.  The veteran's wife 
testified that it was difficult dealing with the veteran, 
that they had experienced arguments, and the veteran had 
difficulty with authority. 

From August 26, 1996 to October 4, 1996, the veteran was 
hospitalized by VA for PTSD, depression secondary thereto, 
and personality traits.  The veteran reported quitting his 
job, being irritable, having sleep problems, and having some 
intrusive thoughts.  The discharge report indicated that the 
veteran's condition at the time of discharge was satisfactory 
and that he could resume pre-hospitalization activities.  The 
social work discharge indicated that the veteran was 
considerably impaired by PTSD, with moderate symptoms of 
being unable to relax.  

James Thompson, Ph.D., reported in November 1996, that the 
veteran was experiencing an unusually high amount of 
psychological distress, and appeared to be suffering from 
depression, anxiety, anger, distrust, physical pain and 
discomfort, and introversive tendencies.  

The veteran's VA vocational rehabilitation folder includes a 
report from Dr. Pradham dated in January 1997, in which he 
expressed the opinion that the veteran's PTSD was very mild; 
that the veteran also had a cluster B personality disorder; 
and that the cluster B personality disorder, not PTSD 
symptomatology, was interfering with occupational 
functioning.  Dr. Pradham reported that the veteran's 
personality had caused him to lose numerous jobs.  

A report from Philip Ascheman, Ph.D., dated in February and 
March 1997, reflects diagnoses of adjustment disorder with 
mixed anxiety and depressed mood, which were symptoms of 
PTSD, and cluster B personality traits.  The veteran 
reportedly showed no evidence of emotional distress, and may 
have over reported symptoms associated with PTSD. 

A VA compensation examination for PTSD and mental disorders 
in April 1997 resulted in the Axis I diagnosis of PTSD with 
chronic secondary depressive disorder, and an Axis II 
diagnosis of cluster B traits.  The Global Assessment of 
Functioning (GAF) score was 60. 

According to a report of psychological testing in June 1967, 
the results were consistent with a recent history of 
treatment for PTSD.  Other notations included that thoughts 
were clear.  The veteran reported that when mood difficulties 
began, he tended to separate himself and be seclusive, that 
he had difficulty with anger management, and had nightmares 
and startle responses.  

A VA compensation examination for PTSD in October 1997 
resulted in the diagnosis of PTSD with depression component.  
The GAF score was 66.  

In a letter dated in December 1997, James Dennert, M.D., 
offered the opinion that the veteran was totally disabled due 
to his PTSD.  He also attributed to the veteran's PTSD the 
reported symptomatology of nightmares, increased startle 
response, and a tendency to isolate himself. 

On a VA compensation examination for PTSD in May 1998, the 
veteran complained of nightmares nightly, exaggerated startle 
response, and expressions of survivor's guilt.  He reported 
that he experienced intrusive recollections 2 or 3 times per 
day and rare flashbacks.  The veteran reported that he tended 
to isolate himself and avoid people generally, including 
maintaining some emotional distance with his wife and 
children.  He also reported sleep disturbance, irritability, 
poor anger control, and hypervigilance.  Mental status 
examination revealed adequate short- and long-term memory, 
with possible mild impairment of concentration.  He 
acknowledged suicidal ideation, but denied plan or intent.  
The impression was that: the veteran had cluster B 
personality traits, especially narcissistic and histrionic 
traits.  Although not sufficient to warrant a diagnosis of a 
personality disorder, the examiners reported that the 
veteran's "personality traits clearly have a significant 
impact on his social and vocational functioning"; and that 
the veteran's irritability and poor anger control may be 
related to PTSD, but there was no clear relationship between 
his rigidity and PTSD.  The Axis I psychiatric diagnoses were 
PTSD by history, and adjustment disorder with depressed mood.  
The Axis II diagnosis was personality disorder not otherwise 
specified, primarily cluster B traits, especially 
narcissistic and histrionic traits.  The GAF score assigned 
was 45.  

During a personal hearing in October 1998, before the 
undersigned member of the Board, sitting at Des Moines, Iowa, 
the veteran testified regarding his stressful experiences in 
service, that he currently had only one friend and did not go 
out often, had conflict with his wife, including threatening 
and striking her, had recurring dreams, and did not want 
people to be around him.  

For the period from June 1995 to the time of the veteran's 
hospitalization on August 26, 1996, the Board finds that the 
veteran's symptomatology associated with PTSD was encompassed 
by a 30 percent rating, including the symptomatology of 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people.  The 
evidence reflects that for this period the veteran had 
objective symptoms of subdued mood and mildly restricted 
affect, which, along with the veteran's reported 
symptomatology of regular nightmares, recurrent intrusive 
recollections, sleep disturbance, temper outbursts, 
difficulty concentrating, hypervigilance, and startle 
response, are productive of not more than definite industrial 
impairment.  

During this period, the evidence does not demonstrate 
considerable impairment in the ability to establish or 
maintain effective or favorable relationships with people, or 
situations where by reason of psychoneurotic symptoms, the 
reliability, flexibility, and efficiency levels were so 
reduced as to result in considerable industrial impairment.  
Therefore, a rating in excess of 30 percent for PTSD, for the 
period from June 1995 to the time of the veteran's 
hospitalization on August 26, 1996, is not warranted.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.132, Diagnostic Code 
9411.

Applying the revised criteria in effect since November 7, 
1996, the Board finds that, a veteran's PTSD has been 
primarily manifested by occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as:  mildly restricted affect, depression, and 
anxiety (though not panic attacks), and disturbances of 
motivation and mood.  The mood disturbances include poor 
anger control and irritability.  The veteran's PTSD is also 
manifested by difficulty in establishing and maintaining 
effective work and social relationships, as reflected by his 
tendency to withdraw or isolate himself during certain 
periods.  The veteran has also reported other symptomatology 
such as nightmares nightly, exaggerated startle response, 
survivor's guilt, intrusive recollections and rare 
flashbacks, sleep disturbance, and hypervigilance.  A private 
psychologist who diagnosed and treated the veteran in 
February and March 1997 indicated that the veteran may have 
over reported symptoms associated with PTSD.  

Though not all of the symptomatology listed for a particular 
rating is required to be shown to warrant that rating, it is 
of note that, from November 1996, the veteran's PTSD has not 
been manifested by other symptomatology encompassed by a 50 
percent rating, to include circumstantial, circumlocutory, or 
stereotyped speech; difficulty in understanding complex 
commands; impairment of short- and long-term memory; impaired 
judgment; or impaired abstract thinking.  The May 1997 VA 
examination report indicated the veteran reported 
concentration problems, which the examiner attributed to the 
veteran's depression.  However, objective examination at that 
examination noted that the veteran's cognition was grossly 
intact; at this examination and in October 1997, objective 
findings did not include a finding of memory or concentration 
deficits.  The VA examiner in May 1998 indicated that the 
veteran's concentration appeared to be adequate for tasks.

The most recent VA examination in May 1998 assigned a GAF 
score of 45.  The GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  Diagnostic 
and Statistical Manual of Mental Disorders 32 (4th ed. 1994).  
The GAF score is based on all of the veteran's psychiatric 
impairments.  A GAF score of 41 to 50 is defined as: "Serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job)."  Richard v. Brown,  9 Vet. 
App. 266 (1996). 

In considering the entire disability picture, the Board also 
notes that, in April 1997, the assigned GAF score was 60.  A 
51 to 60 GAF score indicates moderate symptoms or "moderate 
difficulty in social, occupational, or school functioning."  
Carpenter  v. Brown, 8 Vet. App. 240, 242 (1995).  The GAF 
score is based on all of the veteran's psychiatric 
impairments.  In October 1997 the assigned GAF score was 66.  
A 61 to 70 GAF score indicates some mild symptoms (e.g., 
depressed mood and mild insomnia), OR some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  

Considering the veteran's disability picture as a whole, the 
Board notes that the GAF scores during the relevant period 
have reflected mild, moderate, and serious symptoms.  As 
indicated, however, the GAF score is based on all of the 
veteran's psychiatric impairments.  The veteran has been 
diagnosed as having a personality disorder not otherwise 
specified, primarily cluster B traits, especially 
narcissistic and histrionic traits, which is not a service-
connected disability.  See 38 C.F.R. § 3.303(c), 4.9 (1998).  
VA disability compensation regulations provide that the use 
of manifestations not resulting from service-connected 
disease or injury in establishing the service-connected 
rating is to be avoided.  38 C.F.R. § 4.14 (1998).  The 
evidence of record indicates that the veteran's "rigidity" 
has not been related to his PTSD.  The VA psychiatrist 
indicated that the veteran's personality traits clearly have 
a "significant impact" on the veteran's social and 
vocational functioning. 

The Board finds that, under the revised criteria, the next 
higher rating of 70 percent is not warranted for the period 
from November 7, 1996, as the evidence of record does not 
demonstrate that the veteran's service-connected PTSD is 
productive of occupational and social impairment with 
deficiencies in most areas, such as work, family 
relationships, judgment, thinking, due to such symptoms as: 
obsessional rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); or inability to 
establish and maintain effective relationships.  Although 
some mood disturbances have been noted, they have not been 
shown to be due to the symptoms indicated for a 70 percent 
rating.  While at the examination in May 1998 the veteran 
acknowledged suicidal ideation, he denied plan or intent.  
The disability picture as a whole does not reflect other 
occasions of reported suicidal ideation.  The veteran has 
been diagnosed with depression which has not been 
differentiated from his PTSD, but the evidence does not show 
that the veteran has near-continuous panic, or that his 
depression affects his ability to function independently, 
appropriately or effectively.  The veteran does have impaired 
impulse control, such as unprovoked irritability, that has 
been reported to result in violence against his wife on one 
occasion.  Meeting a single criterion, however, does warrant 
a 70 percent rating.  Therefore, a rating in excess of 50 
percent from November 7, 1996, under the rating criteria in 
effect beginning November 7, 1996 is not warranted.

For the period from November 1996, the Board finds that, 
under the old criteria in effect through November 6, 1996, 
the veteran's symptomatology associated with PTSD was 
encompassed by a 50 percent rating, including the 
symptomatology of considerable impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people, where by reason of psychoneurotic symptoms, the 
reliability, flexibility, and efficiency levels were so 
reduced as to result in not more than considerable industrial 
impairment.  The evidence does not demonstrate severe 
impairment in the ability to establish and maintain effective 
or favorable relationships with people, or severe industrial 
impairment.  38 C.F.R. § 4.132.  For these reasons, the Board 
finds that a schedular rating for PTSD in excess of the 
assigned 30 percent rating from June 1995 to August 1996, and 
a 50 percent rating from November 1996, is not warranted.  
See 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9411 (1998); 38 C.F.R. §§ 4.7, 4.132, 
Diagnostic Code 9411 (1996).

The Board has considered the applicability of the doctrine of 
affording the veteran the benefit of any existing doubt with 
regard to this issue on appeal, but the record does not 
demonstrate an approximate balance of positive and negative 
evidence as to warrant the resolution of the claim on that 
basis.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (1998).

IV. Total Rating Based on Individual Unemployability

Total disability ratings for compensation based on individual 
unemployability may be assigned when the combined schedular 
rating for the service-connected disabilities is less than 
100 percent and when it is found that the service-connected 
disabilities are sufficient to produce unemployability 
without regard to advancing age, provided that, if there is 
only one such disability, this disability is ratable at 60 
percent or more, or if there are two or more disabilities, 
there is at least one disability ratable at 40 percent or 
more and additional disabilities to bring the combined rating 
to 70 percent or more.  The veteran's employment history, 
educational and vocational attainment as well as his 
particular physical disabilities are to be considered in 
making a determination on unemployability.  38 C.F.R. 
§§ 3.340, 3.341. 

In this case, the veteran's service-connected disability of 
PTSD is rated 50 percent disabling.  This disability rating, 
being less than 60 percent, does not, therefore, meet the 
schedular requirements for the assignment of a total service-
connected disability rating based upon individual 
unemployability.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 
3.340, 3.341, 4.16.  

Nevertheless, a total compensation rating based on individual 
unemployability may be granted even though the disability 
rating does not meet the schedular criteria if the veteran's 
disabilities, in light of his education and occupational 
background, preclude him from securing and following a 
substantially gainful occupation.  38 C.F.R. §§ 3.340, 3.341, 
4.16.  The term unemployability, as used in VA regulations 
governing total disability ratings, is synonymous with an 
inability to secure and follow a substantially gainful 
occupation.  VAOPGC 75-91, 57 Fed.Reg. 2317 (1992).

The veteran's military occupational specialty was field 
artillery.  The veteran reported that after service he worked 
at 17 jobs in 27 years, the longest of which was with a 
railroad for 7 years from 1973 to 1979.  These jobs included 
various trucking or transportation companies, and, 
additionally, odd jobs.  

The veteran's service-connected PTSD is primarily manifested 
by mildly restricted affect, depression, anxiety, 
disturbances of motivation and mood of poor anger control and 
irritability, difficulty in establishing and maintaining 
effective work and social relationships, and reports of 
nightmares nightly, exaggerated startle response, survivor's 
guilt, intrusive recollections, rare flashbacks, sleep 
disturbance, and hypervigilance.

In this veteran's case, the veteran is not shown to be unable 
to obtain or maintain substantially gainful employment due to 
his service-connected disability of PTSD.  The Board may not 
consider the veteran's non-service-connected disabilities in 
determining whether a total rating due to individual 
unemployability due to service-connected disabilities is 
warranted under VA disability benefits law.  The test of 
individual unemployability is whether the veteran, as a 
result of his service-connected disabilities alone, is unable 
to secure or follow any form of substantially gainful 
occupation which is consistent with his education and 
occupational experience.  38 C.F.R. §§ 3.321, 3.340, 3.341, 
4.16.  See also Hatlestad v. Brown, 5 Vet. App. 524 (1993).

The veteran contends that he has other non-service-connected 
conditions which include fungus infection of the feet, 
nicotine dependence, nasal problems (including emphysema, 
asthma, and sinusitis or hay fever), shortness of breath, 
tinnitus, and hearing loss.  A VA examiner in April 1997, as 
part of a general medical examination report, concluded that 
the veteran was "employable and even capable of a certain 
amount of physical stress.  In my opinion, if there is 
significant disability in this veteran, it is primarily in 
the neuropsychiatric category."

With regard to psychiatric disorders, it is significant that 
the veteran has also been diagnosed with a personality 
disorder not otherwise specified, primarily cluster B traits, 
especially narcissistic and histrionic traits, for which 
service connection has not been granted.  A November 1996 
report from James Thompson, Ph.D., indicated that, because of 
veteran's non-service-connected personality disorder and 
service-connected PTSD, he was "likely to have problems in 
the work setting."  A December 1996 counseling 
psychologist's narrative as part of a vocational 
rehabilitation assessment indicated that the veteran's 
situation had not changed since the November 1996 evaluation, 
and concluded that she could not determine if it was feasible 
for the veteran to pursue a vocational goal.  The April 1997 
VA mental disorders examination concluded that, in addition 
to the veteran's PTSD and depression, he had cluster B 
personality traits.  The examiner further concluded that 
"the veteran's current level of symptoms does not suggest an 
individual who is totally disabled." 

In a letter dated in December 1997, James Dennert, M.D., 
offered the opinion that the veteran was "totally disabled 
from securing or maintaining gainful employment due to his 
PTSD."  His opinion included that the veteran's "difficulty 
dealing with those in authority or supervisory roles" was 
related to his PTSD symptomatology.  Additionally, a licensed 
social worker letter in March 1997 indicates that the 
veteran's PTSD "symptoms have posed extreme difficulties in 
maintaining stable employment."  

A report of psychiatric evaluation in January 1997, by 
Ashwini Pradhan, M.D., resulted in the following diagnoses: 
Axis I, very mild PTSD, and history of alcohol dependence, 
currently in remission; and Axis II, cluster B personality, 
with a GAF score of 60.  Dr. Pradhan concluded that it was 
not the veteran's PTSD that was interfering with his 
occupational functioning, but his personality disorder, which 
was manifested by lack of patience, refusal to take orders 
form authority figures, and getting angry whenever things did 
not go his way. 

The May 1998 VA psychiatric examination by a board of three 
examiners resulted in diagnostic impressions which, in 
addition to the veteran's PTSD and depression, included that 
the veteran had cluster B personality traits, especially 
narcissistic and histrionic traits, though not sufficient to 
warrant a diagnosis of personality disorder.  The examiners 
indicated that the veteran's "personality traits clearly 
have a significant impact on his social and vocational 
functioning."  The examiners specifically indicated that 
"the veteran's cluster B personality traits are a major 
negative influence on his current employability," including 
his unrealistic expectations, and that his "rigidity about 
what constitutes acceptable working conditions for him and 
his unwillingness to tolerate working under less than optimal 
conditions . . . seems to be a major impediment to vocational 
functioning at present."  The evidence of record indicates 
that the veteran's rigidity has not been related to his PTSD.  

The Board finds the May 1998 VA examination report to be more 
highly probative than Dr. Dennert's report, or the opinion of 
the licensed social worker (not a psychiatrist).  The May 
1998 examination report was based on a review of the evidence 
of record, including a thorough history, and addressed the 
veteran's diagnosis regarding a personality disorder.  Dr. 
Dennert's report and the opinion of the licensed social 
worker do not address the veteran's previously diagnosed 
personality disorder, or cluster B personality traits.  Dr. 
Dennert states as the basis for his opinion the veteran's 
reported symptomatology of increased startle response, 
tendency to isolate himself, and difficulty dealing with 
those in authority.  However, he does not indicate that he 
had reviewed the evidence of record, including a report of 
psychiatric evaluation in January 1997 by Dr. Pradhan, or 
contrary opinions of record.  

Of particular probative value in the May 1998 report from the 
board of examiners is the specific discussion of 
characteristics associated with the veteran's personality 
traits as the major impediment to employability.  The veteran 
was interviewed for two hours and his records had been 
reviewed prior to the evaluation.  A vocational consultant 
who had worked with the veteran had been contacted by one of 
the examiners after the veteran had been interviewed.  She 
had proved an account of her impressions of the veteran's 
participation in vocational rehabilitation and impediments to 
this process.  In short, this report appears to be the most 
comprehensive assessment of the veteran's disability picture 
of purposes of individual unemployability.  

Although the veteran's PTSD is productive of considerable 
industrial impairment, based on the evidence of record, the 
Board finds that the disability does not preclude him from 
securing or following a substantially gainful occupation.  
See 38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.102, 3.340, 
3.341, 4.16.  Accordingly, the Board concludes that the 
preponderance of the evidence is against a total rating for 
compensation purposes based on unemployability due to 
service-connected disability of PTSD (including depression 
associated therewith).  

The Board has considered the applicability of the doctrine of 
affording the veteran the benefit of any existing doubt with 
regard to this issue on appeal and considered the evidence 
favorable to his claim, but the record does not demonstrate 
an approximate balance of positive and negative evidence as 
to warrant the resolution of this matter on that basis.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 3.102 (1998). 


ORDER

The claim of entitlement to service connection for tinnitus, 
having been found to be not well grounded, is denied. 

The claim of entitlement to service connection for fungus 
infection of the feet, having been found to be not well 
grounded, is denied. 

The claim of entitlement to service connection for nicotine 
addiction, having been found to be not well grounded, is 
denied.

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for nasal 
problems, to include sinusitis. 

The claim of entitlement to service connection for nasal 
problems, including emphysema, asthma, and sinusitis, on a 
direct basis and as secondary to nicotine addiction, having 
been found to be not well grounded, is denied.

New and material evidence not having been submitted to reopen 
a claim of entitlement to service connection for jungle rot 
to the left leg, the appeal is denied.

New and material evidence not having been submitted to reopen 
a claim of entitlement to service connection for bilateral 
hearing loss, the appeal is denied.

New and material evidence not having been submitted to reopen 
a claim of entitlement to service connection for residuals of 
hepatitis A, the appeal is denied.

A rating in excess of 30 percent for PTSD, for the period 
from June 1995 to August 26, 1996, is denied; and a rating in 
excess of 50 percent for PTSD, for the period from November 
1, 1996, is denied.  

A total disability rating for compensation purposes on the 
basis of individual unemployability is denied. 



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals



 

- 38 -


- 1 -


